406 N.W.2d 631 (1987)
STATE of Minnesota, Respondent,
v.
Stanley John HENDRICKSON, Appellant.
No. C7-87-682.
Court of Appeals of Minnesota.
June 9, 1987.
Review Denied July 22, 1987.
*632 Hubert H. Humphrey, III, Atty. Gen., St. Paul, Michael A. Fahey, Carver Co. Atty., Harvey Ginsberg, Asst. Co. Atty., Carver County Courthouse, Chaska, for respondent.
C. Paul Jones, State Public Defender, Susan K. Maki, Asst. Public Defender, Minneapolis, for appellant.
Considered and decided by POPOVICH, C.J., and STONE and MULALLY, JJ.,[*] with oral argument waived.

MEMORANDUM OPINION
EDWARD MULALLY, Judge.
On December 5, 1986, appellant Stanley Hendrickson pleaded guilty to two counts of criminal sexual conduct in the first degree, Minn.Stat. § 609.342, subd. 1 (1986), for the sexual abuse of two young boys in separate incidents. One of the boys was 9 years old, the other was 11. The trial court sentenced appellant to two consecutive sentences of 60 and 41 months imprisonment. At the same time the trial court revoked a stay of imposition which had been granted in regard to appellant's prior conviction in 1981 for criminal sexual conduct in the second degree and imposed a concurrent 21-month sentence for that offense. In this appeal appellant challenges the consecutive nature of his sentences.

DECISION
Appellant acknowledges that consecutive sentencing did not constitute a departure under the Minnesota Sentencing Guidelines II.F. The decision to impose consecutive sentencing was a discretionary determination by the court. State v. Freyer, 328 N.W.2d 140, 142 (Minn.1982); Massey v. State, 352 N.W.2d 487, 489 (Minn.Ct.App. 1984), pet. for rev. denied (Minn. Oct. 16, 1984). Appellant asserts the sentence unfairly exaggerates the criminality of his conduct. We disagree. The sentence was not an abuse of discretion.
Affirmed.
NOTES
[*]  Acting as judge of the Court of Appeals by appointment pursuant to Minn.Const. art. 6, § 2.